Title: To John Adams from Arthur Lee, 5 July 1778
From: Lee, Arthur
To: Adams, John


     
      Dear Sir
      Challiot July 5th. 1778
     
     I enclose you my Copy of Capt. Jones’s Instructions. My opinion is that in quitting his Ship without our leave or orders was a breach of his duty—that his continuing here after receiving his orders is a still more flagrant breach of his duty—that we shall be justly blamd, if we do not give him immediate and peremptory orders to proceed to his duty and compel obedience to them.
     You will see by the enclosd Account from Mr. Grand, that not only Mr. Williams’s drafts have been paid before his Accounts are settled without our orders; but that he has been drawing and giving Mandates since his being here, as if he were a Commissioner, which are also paid without our knowlege or Order. It seems we are only Commissioners for the responsible part, while Mr. Chaumont and Mr. Williams are to plan operations for the Captains of continental Ships and to spend the money for which we are to answer. These things must be checked, or it is easy to see where they will end. I am not well enough to come to Passi to-day, but will see you to-morrow. If the Order for Capt. Jones and the Letter for Mr. Schweighauser are made out today, they can be sent to me to sign. I shall be obligd to you to send me the charges you promisd me against the conduct of my Secretary. If they appear of consequence, he shall either answer them, or quit me. Adieu
     
      A. Lee
     
    